DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “...functionality of the receiver” limitation, but however, there is no receiver recited prior to the limitation.  Thus, for purpose of clarification, it is suggested to change “...functionality of the receiver” to “...functionality of a receiver”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “means for transmitting”, “means for performing” and “means for reducing” in claim 30 (a combination of processor and memory as a corresponding structure for the means, Fig. 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 12, 13, 15, 17-21, 24, 25, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun).
Regarding claims 1, 24 and 30, Byun teaches an apparatus for wireless communication performed by a user-equipment (UE) and a method (UE for performing a method of measuring uplink reference signal, see Fig. 15-16, 24 and paragraphs [299-302]), comprising:
at least one processor (UE includes a processor, paragraphs [299-302]) and 
a memory (UE includes a memory, paragraphs [299-302]) configured to
transmit uplink reference signals (RS) via a first antenna panel (transmits uplink signal(s), via some of the RUs, i.e. RU2, paragraphs [156-158, 164], wherein the uplink signal(s) is an uplink reference signal(s), paragraphs [22, 23, 204, 205, 286]);
perform self-interference measurements based on the uplink RS as received via a second antenna panel (performing self-interference measurements of the uplink reference signals, received via another RU, i.e. RU1, paragraphs [23, 158, 164, 204, 205, 286]); and
reduce, based on the self-interference measurements, at least one of functionality of the receiver (the UE with the processor, based on the self-interference measurements, i.e. when the self-interference measurements are more than a preset threshold, determines to not using a space division duplex for communication, paragraphs [15, 16, 19, 239-242], which the UE cannot perform transmission and receiving as same time via the RUs, thus reducing functionality of a receiving RU(s), paragraphs [10, 100, 102, 155, 156, 200-202], and/or performing interference cancelation process at a receiving RU(s), paragraphs [101, 142, 149, 157, 162]).
Regarding claims 2 and 25, Byun further teaches wherein the uplink RS comprise at least one of sounding reference signals (SRS) (wherein the uplink RS is a sounding reference signal(s) (SRS), paragraphs [204, 286, 288]).
Regarding claims 5 and 27, Byun further teaches wherein the at least one processor and memory are further configured to provide a network entity with an indication that a condition was detected, based on the self-interference measurements (the UE with the processor and memory, configured to transmit to an eNB, an indication of whether self-interference measurements are over the threshold, paragraphs [170, 244-245, 251]).
Regarding claims 6 and 28, Byun further teaches wherein the at least one processor and memory are further configured to:
receive signaling from the network entity indicating the UE is to reduce at least functionality of the receiver based on the condition (receiving signaling from the eNB, indicating that the UE is not to perform the space division duplex communication, paragraphs [170-174, 179, 218]). 
Regarding claim 7, Byun further teaches wherein the indication also indicates the UE reduced at least functionality of the receiver based on the condition (indicating that the UE is not to use the space division duplex communication, paragraphs [219, 229, 232, 251-256]).
Regarding claim 12, Byun further teaches wherein the at least one processor and memory are further configured to decide whether to reduce functionality of the receive, are based on at least one of:
signaling from a network entity (the UE determines whether to use the space division duplex communication based on a threshold value received via signaling from the eNB, paragraphs [11, 190-192, 237]). 
Regarding claim 13, Byun further teaches wherein the signaling comprises at least one of radio resource control (RRC) (wherein the signaling is an RRC message, paragraph [237]).
Regarding claim 15, Byun further teaches to provide a network entity with an indication that the UE reduced at least one of functionality of the receiver (indicating that the UE is not using the space division duplex communication, paragraphs [219, 229, 232, 251-256]). 
Regarding claim 17, Byun further teaches wherein:
the uplink RS comprises sounding reference signals (SRS) (wherein the uplink RS is a sounding reference signal(s) (SRS), paragraphs [204, 286, 288]); and
the at least one processor and memory are configured to use at least one of a separately configured SRS resource set or an SRS resource set usage configured for self-interference measurement (wherein the UE with the processor and the memory, uses an allocated uplink SRS resource configured for self-interference measurement, paragraphs [176, 182, 204, 209, 286, 288]).
Regarding claim 18, Byun further teaches wherein the at least one processor and memory are further configured to:
derive a configuration for receiving the uplink RS based on a configuration for transmitting the uplink RS (determine a resource/configuration of the uplink RS to receive/measure the uplink RS, paragraphs [204, 209, 213, 224, 238-240, 288]); and
scale the uplink RS measurement based on the derived configuration (scaling/reducing the uplink RS measurement based on configuration of transmission of uplink RS, paragraph [221]).
Regarding claim 19, Byun teaches an apparatus for wireless communication performed by a network entity (eNB for perform a method, see Fig. 15-16, 24), comprising:
at least one processor (an apparatus for implementing the method, comprising a processor, paragraphs [301-303]), and 
a memory configured to (an apparatus for implementing the method, comprising a memory, paragraphs [301-303])
receive an indication, from a user-equipment (UE), that the UE detected a condition based on self-interference measurements (the eNB with the memory and processor, receives an indication of whether self-interference measurements are over the threshold, paragraphs [170, 244-245, 251]) performed based on an uplink reference signal (RS) transmitted via a first antenna panel of the UE while receiving via a second antenna panel of the UE (performing self-interference measurements of the uplink reference signals transmitted via one of the RUs, i.e. RU2, received via another RU, i.e. RU1, paragraphs [23, 158, 164, 204, 205, 286]); and
signal the UE to reduce at least one of transmit power of the uplink RS or functionality of the receiver, in response to detecting the condition receiving (the eNB with the memory and processor, signals indication that the UE is not to perform the space division duplex communication, based on the received indication paragraphs [170-174, 179, 218]).
Regarding claim 20, Byun further teaches wherein the uplink RS comprise at least one of sounding reference signals (SRS) (wherein the uplink RS is a sounding reference signal(s) (SRS), paragraphs [204, 286, 288]).
Regarding claim 21, Byun further teaches receiving signaling from the UE indicating the UE reduced at least one of functionality of the receiver in response to detecting the condition (receiving signal from UE, indicating that the UE is not using the space division duplex communication, paragraphs [219, 229, 232, 251-256]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2021/0068130 A1 to Liu et al. (hereafter refers as Liu).
Regarding claim 3, Byun further teaches the uplink RS is transmitted in multiple symbols while performing the self-interference measurements (transmitting SRS in multiple symbols while performing the self-interference measurements, paragraphs [204, 212]).
However, Byun does not explicitly teach transmission power of the uplink RS is “increased per symbol” while performing the measurement.
Liu teaches transmission power of uplink is “increased per symbol” while performing a measurement (a transmission power of uplink data is increased per symbol for measurement to determine power variation at a receiver, paragraphs [25, 57, 130, 134, 244]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmission power of uplink is increased per symbol while performing the measurement as taught by Liu, with the teachings of transmitting the uplink RS in multiple symbols while performing the self-interference measurements as taught by Byun, for a purpose of effectively determining a variation of transmission power of the uplink RS at the receiver (see Liu, paragraphs [25, 57, 130, 134, 244]).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2018/0131502 A1 to Askar et al. (hereafter refers as Askar).
Regarding claims 4 and 26, Byun teaches wherein the at least one processor and memory configured to reduce functionality of the receiver (the UE with the processor, based on the self-interference measurements, performing interference cancelation process at a receiving RU(s), paragraphs [101, 142, 149, 157, 162]).
However, Byun does not explicitly teach “reduce both transmit power and” functionality of the receiver.
Askar teaches reducing both transmit power and functionality of a receiver (based on self-interference measurement, performing interference cancelation process at a receiver, and in addition, decreasing transmission power, paragraphs [92, 109-111, 117-118] and Fig. 7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of reducing both transmit power and functionality of the receiver as taught by Askar, with the teachings of reducing functionality of the receiver as taught by Byun, for a purpose of increase efficiency in eliminating the self-interference by performing reducing both transmit power and functionality of the receiver (see Askar, paragraphs [92, 109-111, 117-118] and Fig. 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2010/0172278 A1 to Nishio et al. (hereafter refers as Nishio).
Regarding claim 8, Byun further teaches the functionality of the receiver is reduced in a slot or symbol (the UE is configured to periodically measures and perform self-interference mitigation, thus perform reducing of functionality of the receiver in a slot/symbol, paragraphs [154, 160, 163 204, 212]). 
However, Byun does not explicitly teach “middle or end of a slot or orthogonal frequency division modulation (OFDM) symbol”.
Nishio teaches transmit power of the uplink RS is reduced in end of orthogonal frequency division modulation (OFDM) symbol (perform adjustment, i.e. reducing transmission power of data, at an end OFDM symbol, abstract and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmit power of the uplink RS is reduced in end of orthogonal frequency division modulation (OFDM) symbol as taught by Nishio, with the teachings of reducing functionality of the receiver in the OFDM symbol as taught by Byun, for a purpose of reducing interference between slot/subframe by perform reducing of transmission power at the end symbol of the slot/subframe (see Nishio, abstract and Fig. 1).

Claims 9, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2022/0232481 A1 to Kusashima et al. (hereafter refers as Kusashima).
Regarding claims 9 and 29, Byun does not explicitly teach “reduce transmit power of the uplink RS according to a power control equation”.
Kusashima teaches reducing transmit power of the uplink RS according to a power control equation (reducing transmit power of an uplink RS according to a maximum power the UE is allowed to transmit, paragraphs [76, 242-244, 325]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of reducing transmit power of the uplink RS according to a power control equation as taught by Kusashima, with the teachings of Byun, for a purpose of effectively eliminate self-interference by reducing transmission of the uplink RS (see Kusashima, paragraphs [76, 242-244, 325]).
Regarding claim 10, Kusashima further teaches wherein the power control equation is subject to at least one of:
a maximum power the UE is allowed to transmit during the self-interference measurement procedure (wherein the maximum power of the UE is a maximum power allowed to transmit during the self-interference measurement procedure, paragraphs [242-244]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the maximum power the UE is allowed to transmit during the self-interference measurement procedure as taught by Kusashima, with the teachings of Byun, for a purpose of effectively eliminate self-interference by reducing transmission of the uplink RS by using the maximum power the UE is allowed to transmit during the self-interference measurement procedure to determine the reducing of the transmit power (see Kusashima, paragraphs [76, 242-244, 325]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2016/0149691 A1 to Chang et al. (hereafter refers as Chang).
Regarding claim 11, Byun does not explicitly teach reduce functionality of the receiver by “adjusting an automatic gain control (AGC) setting”.
Chang teaches reducing functionality of a receiver by adjusting an automatic gain control (AGC) setting (performing a self-interference mitigation at a receiver, by adjusting an AGC setting, paragraphs [24, 61-65, 125, 134]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of reducing functionality of a receiver by adjusting an automatic gain control (AGC) setting as taught by Chang, with the teachings of Byun, for a purpose of effectively reducing self-interference by simply adjusting the AGC setting (see Chang, paragraphs [24, 61-65, 125, 134]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2022/0182160 A1 to Su et al. (hereafter refers as Su).
Regarding claim 14, Byun does not explicitly teach “priorities of uplink traffic versus downlink traffic”.
Su teaches deciding whether to reduce functionality of a receiver based on priorities of uplink traffic versus downlink traffic (deciding to transmit the uplink data while stopping receiving of the downlink data based on priority of the uplink data versus downlink data, paragraphs [574, 587]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of deciding whether to reduce functionality of the receiver based on priorities of uplink traffic versus downlink traffic as taught by Su, with the teachings of deciding whether to reduce functionality of the receiver as taught by Byun, for a purpose of efficiently reducing the functionality of the receiver based on the priority of the uplink traffic versus downlink traffic, thus enabling the uplink traffic to be transmitted if needed, i.e. priority of the uplink traffic is higher than the priority of the downlink traffic (see Su, paragraphs [574, 587]).

Claims 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0260485 A1 to Byun et al. (hereafter refers as Byun) as applied to claims above, and further in view of US 2021/0050666 A1 to Cirik et al. (hereafter refers as Cirik).
 Regarding claims 16 and 22, Byun does not explicitly teach indication is provided via “negative acknowledgment feedback that indicates the negative acknowledgment is due to reduced or turned off functionality of the receiver”.
Cirik further teaches wherein the indication is provided via negative acknowledgment feedback that indicates the negative acknowledgment is due to reduced or turned off functionality of the receiver (transmitting an uplink signal message, i.e. NACK, to indicate deactivation of an antenna panel for downlink, abstract and paragraphs [220, 247, 287], provisional 62/887,535, paragraph [269]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the indication is provided via negative acknowledgment feedback that indicates the negative acknowledgment is due to reduced or turned off functionality of the receiver as taught by Cirik, with the teachings of the indication is provided as taught by Byun, for a purpose of simply using the negative acknowledgment feedback to indicate that the UE has turned off functionality of the receiver (see Cirik, paragraphs [220, 247, 287], provisional 62/887,535, paragraph [269]).
Regarding claim 23, Byun further teaches providing the indication to the network entity that the condition was detected (receiving signal from UE, indicating that the UE is not using the space division duplex communication, paragraphs [219, 229, 232, 251-256]). However, Byun does not explicitly teach UE reduces functionality of the receiver “before” providing the indication to the network entity that the condition was detected.
Cirik teaches a UE reduces functionality of the receiver before providing the indication to the network entity that the condition was detected (UE provides transmitting an uplink signal message, i.e. NACK, to indicate the UE has deactivated an antenna panel for downlink, abstract, paragraphs [220, 247, 287] and Fig. 1, provisional 62/887,535, paragraph [269]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the indication is provided via negative acknowledgment feedback that indicates the negative acknowledgment is due to reduced or turned off functionality of the receiver as taught by Cirik, with the teachings of the indication is provided as taught by Byun, for a purpose of indicating that the UE has turned off functionality of the receiver after reducing functionality of the receiver, thus reducing the functionality of the receiver as earliest as possible (see Cirik, paragraphs [220, 247, 287] and Fig. 1, provisional 62/887,535, paragraph [269]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0127358 A1 discloses a UE measures uplink data to determine self-interferences and reducing transmission power of uplink based on the self-interference measurement (paragraphs [23, 26, 52-55, 58] and Fig. 4).
US 2013/0242771 A1 discloses measurement pattern for the UE/relay to measures its self-interference (paragraphs [66, 95, 96, 117] and Fig. 15-16, 18]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/           Primary Examiner, Art Unit 2469                                                                                                                                                                                             	July 30, 2022